Citation Nr: 0310196	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  95-16 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for 
condyloma acuminata of the inguinal area.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  The Board remanded this case to the RO 
in April 1999, and the case has since been returned to the 
Board.

In March 2001, the veteran submitted a Notice of Disagreement 
with a December 2000 rating decision denying compensable 
evaluations for recurrent strain of the right and left 
ankles.  He was issued a Statement of the Case regarding 
these issues in February 2003, but he has not responded to 
this issuance to date.  As such, the Board finds that these 
issues are not presently before it on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's service-connected condyloma acuminata of 
the inguinal area has not been shown to be productive of 
objective symptomatology at the present time.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
condyloma acuminata of the inguinal area have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.31, 4.118, Diagnostic Code 7806 (2002); 67 
Fed. Reg. 58,448 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his claimed 
disorder.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a May 2001 
letter.  See 38 U.S.C.A. § 5103.   This letter, which 
includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

The RO has evaluated the veteran's condyloma acuminata at the 
zero percent rate by analogy under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7806.  See 38 C.F.R. 
§§ 4.20, 4.27.  These provisions have been revised during the 
pendency of this appeal, and the veteran was notified of 
these revisions in a March 2003 Supplemental Statement of the 
Case.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a subsequent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  The Board, however, may apply only 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000 (April 10, 1999).

Under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002), in effect until August 29, 2002, but applicable 
during the entire pendency of the present appeal under 
Karnas, a zero percent evaluation is warranted for eczema 
with slight, if any, exfoliation, exudation, or itching, if 
on a nonexposed surface or small area.  A 10 percent 
evaluation is warranted for exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation is appropriate in cases of exudation 
or constant itching, extensive lesions, or marked 
disfigurement.  

Under the revised criteria of 38 C.F.R. § 4.118, Diagnostic 
Code 7806, in effect from August 30, 2002, a zero percent 
evaluation is in order in cases of eczema where less than 5 
percent of the entire body or less than 5 percent of exposed 
areas are affected, and; no more than topical therapy is 
required during the past 12-month period.  A 10 percent 
evaluation is warranted in cases where at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent evaluation is appropriate in 
cases where 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Alternatively, 
this disability may be evaluated as disfigurement of the 
head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability.  See 67 Fed. Reg. 58,448 (2002).

In this case, the Board observes that the veteran's 
disability, for which service connection was granted in the 
appealed March 1994 rating decision, with a zero percent 
evaluation effectuated from October 1992, has not been shown 
to be productive of significant symptomatology.  A January 
1995 VA skin examination revealed numerous one-centimeter 
papule in the left inguinal region, and the veteran did not 
complain of this disability at all during his November 1999 
VA skin examination.  During his June 2001 VA skin diseases 
examination, the veteran reported that he had been treated 
for warts on the penis in the past, but his condyloma 
acuminatum "had not returned."  The examiner diagnosed 
condyloma acuminatum, treated, with "no way of telling right 
now except for observation whether i[t] recurs."  Also, the 
examiner noted that the veteran "may have had a cure but it 
is impossible to tell at this time."  

Given the lack of symptomatology indicated by this evidence, 
there is no basis upon which the Board can conclude that 
either the prior or the revised criteria for a compensable 
rating have been met.  The Board also notes that there is no 
evidence of a poorly nourished and repeatedly ulcerated scar 
(10 percent under Diagnostic Code 7803), a tender and painful 
superficial scar (10 percent under Diagnostic Code 7804), or 
limitation of function of an affected part (Diagnostic Code 
7805).  The Board notes that these diagnostic codes were not 
substantially changed in conjunction with the recent 
revisions to 38 C.F.R. § 4.118.

Overall, there is no basis for an initial compensable 
evaluation for condyloma acuminata of the inguinal area, and 
the preponderance of the evidence is therefore against the 
veteran's claim for that benefit.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected condyloma acuminata of the 
inguinal area has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an initial compensable evaluation 
for condyloma acuminata of the inguinal area is denied.  


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

